Citation Nr: 1402496	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  09-47 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel

INTRODUCTION

The Veteran had active service from June 1999 until December 2004. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. The RO, in pertinent part, denied service connection for depression. The Veteran appeared before the undersigned Veterans Law Judge at a Board hearing held at the RO in March 2012. 

In November 2012 and May 2013 the Board remanded the issue on appeal for further development.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In May 2013 the Board remanded in part for the  RO to obtain outstanding VA treatment records, for the Veteran to be afforded a VA examination, and to obtain private medical records the Florida Department of Corrections, Appalachia Correctional Institute, which the Veteran identified in his December 2012 VA Form 21-4142.  The Veteran's VA treatment records were obtained and associated with the Veteran's claims file, the Veteran was afforded a VA examination in September 2013, and a September 2013 VA Memorandum stated that the Veteran was never incarcerated.  Therefore, in regards to those directives the RO has completed its development. 

The Veteran's claim was also remanded in part for the Air Force to verify whether the definition of "foreign service" was the same during the Veteran's period of service and would include service in Alaska.  Also for the Air Force to clarify the Veteran's duty stations, deployments, orders [including temporary assigned duty (TAD) orders)] and applicable unit operating histories during his service, to the extent possible, to verify the Veteran's claims.  In June 2013 it was determined that service in Alaska did not qualify for foreign service; however, the RO did not determine what foreign service he had, nor did they obtain information from the Air Force.  The Veteran reports that he was stationed on Diago Garcia - part of the British IndianOcean Territory.  Thus, the Board finds that the AMC did not comply with the May 2013 remand; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).   

In addition, the Board finds that further development is warranted to identify the Veteran's reported in-service stressors in order to determine if his diagnosed depression and anxiety are due to his military service.  The December 2012 VA examiner stated that the Veteran was primarily focused on his reported combat experiences and marital problems as the cause of his depression.  He reported that he witnessed people being killed in front of him and a serious stabbing to his right bicep; there was no visible evidence to the VA examiner.  In a September 2013 VA medical opinion it was stated that the Veteran's questionable reliability of his reports of the in-service stressor made it mere speculation to determine the cause of his depression and anxiety.  The VA examiner stated that the Veteran had varying accounts of traumatic experiences in the military and that these events needed to be clearly verified prior to a reasonable psychological conclusion that his depression and anxiety were due to military combat stressors.  

The Board notes that in a July 2013 statement the Veteran's father stated that in May 2002 the Veteran witnessed the death of SSgt Iriarte at Travis Air Force Base in California.  The Veteran indicated that the full name of this individual is Mark A. Iriarte.  Thus, on remand the RO should determine if the Veteran witnessed the death of SSgt Iriarte.  If the Veteran's stressors and service cannot be determined a VA memorandum must state so. 

After the above development is completed then the Veteran's claims file should be sent to the September 2013 VA examiner for an addendum opinion to determine the nature and etiology of his acquired psychiatric disorders. 

Accordingly, the case is REMANDED for the following action:

1. Ask the Air Force to clarify, to the extent possible, the Veteran's duty stations, deployments, orders [including temporary assigned duty (TAD orders)] and unit operating histories during his service to help verify the Veteran's claims regarding combat experiences.  If this cannot be done than a VA memorandum must state so. 

2.  The RO should also offer the Veteran the opportunity to provide any additional information regarding his claimed in-service stressors as well as inform him of the importance of providing as much detail as possible.  The Veteran should be asked to provide specific details of the claimed stressful events during service, such as dates and identifying information concerning any other individuals involved in the events.  

The RO should review the file and attempt to verify the Veteran's alleged in-service stressors; specifically, for May 2002 when SSgt Mark A. Iriarte was reportedly killed at Travis Air Force Base.  If this cannot be done than a VA memorandum must state so.


3.  Upon completion of the above, the AOJ should have the September 2013 examiner provide an addendum opinion to further address the Veteran's claim, to include consideration of the newly associated evidence, to include records of treatment from the Vet Center that were acquired prior to this remand.  If the September 2013 VA examiner is unavailable, the AOJ should schedule the Veteran for an appropriate psychiatric examination to identify the precise nature of any and all psychiatric disorders that the Veteran may have, and to determine whether any diagnosed disorder(s) is/are related to service. 

Based on examination findings, as well as a review of the claims file, including treatment records, private medical records, the Veteran's statements and a copy of this REMAND, the examiner should render an opinion on:

The examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any current acquired psychiatric disabilities are causally related to service.

If an opinion cannot be given without resorting to mere speculation than the VA examiner must state so and further provide a reason for such conclusion. 

4.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO should then readjudicate the claims on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless she is notified.  

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until further notice.  The Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.    

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

